Citation Nr: 1646326	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  94-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 1993, for the grants of service connection for right and left knee arthritis disability.

2.  Entitlement to an increased rating for residuals of a left elbow injury due to pain and limitation of motion, currently evaluated as 10 percent disabling under Diagnostic Code 5206 from February 2, 1993. 

3.  Entitlement to an increased rating for incomplete paralysis of the left ulnar nerve, residual of a left elbow injury, currently evaluated as 20 percent disabling under Diagnostic Code 8516 from February 2, 1993.

4.  Entitlement to an increased rating for residuals of a right thigh laceration involving muscle groups XIV and XV, currently evaluated as 30 percent disabling from February 2, 1993.  

5.  Entitlement to an increased rating for right knee arthritis, status post total knee arthroplasty, currently evaluated as 10 percent disabling from February 2, 1993 to August 15, 2000, 30 percent disabling from October 1, 2001 to June 21, 2012, and 60 percent disabling from June 21, 2012.  

6.  Entitlement to an increased rating for left knee arthritis, status post left total knee replacement, currently evaluated as 10 percent disabling from February 2, 1993 to September 4, 2001, 30 percent disabling from November 1, 2001 to June 21, 2012, and 60 percent disabling from June 21, 2012.

7.  Entitlement to an effective date prior to November 1, 2002 for a total disability rating for compensation based upon individual unemployability (TDIU).

(The issue of whether there was clear and unmistakable error in a December 1983 Board decision denying service connection for right and left knee arthritis disability is the subject of a separate Board decision being rendered contemporaneous to this decision.)  


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  There had been a prior Board decision denying a rating in excess of 30 percent for the right thigh disability in February 2008.  However, that decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in December 2008 and remanded to the Board.  Additional development has taken place since then, pursuant to a December 2009 Board remand, and a final decision is now being rendered on this claim.   

The Veteran had other representation in the past but changed his representative to attorney Richard L. Palmatier, Jr. in February 2015.  

In June 2007, the Veteran was afforded a hearing by a Veterans Law Judge who has since retired.  However, he has been afforded a hearing on all issues now before the Board, by the undersigned Veterans Law Judge, in May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was a prior final rating decision in December 2002 denying service connection for right and left knee arthritis.  A subsequent claim was not received prior to April 2005.  

2.  The Veteran's left forearm flexion is to at least 115 degrees and his left forearm extension is to at least 20 degrees.  

3.  The Veteran does not have severe incomplete paralysis of his left ulnar nerve.  

4.  The Veteran does not have more than moderate muscle disability to right thigh muscle group XIV or XV.  

5.  From February 2, 1993 to August 15, 2000, the Veteran did not have right knee flexion limited to 45 degrees or extension limited to 10 degrees.  

6.  From October 1, 2001 to June 21, 2012, the Veteran did not have chronic residuals of a right knee replacement consisting of severe painful motion or weakness in the affected extremity.

7.  From June 21, 2012, the 60 percent rating assigned for right total knee replacement residuals is the schedular maximum after 1 year has passed following implantation of the prosthesis, and the right knee prosthesis had been implanted in August 2000.  The right knee has not been productive of instability, extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring a brace, ankylosis; semilunar cartilage damage; or tibia and fibula malunion or nonunion at any time since the rating period began in February 1993.

8.  From February 2, 1993 to September 4, 2001, the Veteran did not have left knee flexion limited to 45 degrees or extension limited to 10 degrees.  

9.  From February 2, 1993 to August 6, 2001, the Veteran did not have at least mild left knee lateral instability.  From August 6, 2001 to September 4, 2001, the Veteran had mild but not moderate left knee lateral instability.  

10.  From August 24, 1993 to September 4, 2001, but not prior to August 24, 1993, the Veteran had symptomatic removal of left knee semilunar cartilage.  

11.  From November 1, 2002 to June 21, 2012, the Veteran did not have chronic residuals of a left knee replacement consisting of severe painful motion or weakness in the affected extremity.  The left knee disability also was not productive of symptomatic removal of semilunar cartilage, instability, extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring a brace, or ankylosis of the knee during this time period.

12.  From June 21, 2012, the 60 percent rating assigned for left total knee replacement residuals is the schedular maximum after 1 year has passed following implantation of the prosthesis, and the left knee prosthesis had been implanted in September 2001.  No symptomatic removal of semilunar cartilage or left knee instability is shown.

13.  Prior to November 1, 2002, the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 2, 1993 for the award of service connection for right and left knee arthritis disability are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a left elbow injury due to pain and limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2015).

3.  The criteria for a disability rating in excess of 20 percent for incomplete paralysis of the left ulnar nerve, residual of a left elbow injury, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5209-8516 (2015).

4.  The criteria for a disability rating in excess of 30 percent for residuals of a right thigh laceration involving muscle groups XIV and XV, from February 2, 1993 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.55 (1996 and 2015), 4.56, 4.73, Diagnostic Code 5315-5314 (2015).

5.  The criteria for a rating in excess of 10 percent for right knee disability status post total knee arthroplasty from February 2, 1993 to August 15, 2000, in excess of 30 percent from October 1, 2001 to June 21, 2012, and in excess of 60 percent from June 21, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2015).

6.  The criteria for a rating in excess of 10 percent for left knee limitation of motion from February 2, 1993 to August 15, 2000, in excess of 30 percent for left knee disability status post total knee replacement from November 1, 2002 to June 21, 2012, and in excess of 60 percent for it from June 21, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2015).

7.  The criteria for a 10 percent rating, but not higher, for left knee instability, are met from August 6, 2001 to September 4, 2001, but not at other times.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

8.  The criteria for a 10 percent rating, but not higher, for removal of left knee semilunar cartilage, are met from August 24, 1993 to September 4, 2001, but not at other times.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

9.  The criteria for entitlement to TDIU prior to November 1, 2002 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In correspondence dated in March 2003, the Social Security Administration (SSA) reported that records associated with the Veteran's prior disability benefits claims were unavailable.  Although the Veteran has asserted that inactive military reserve service records have been lost, in his February 1968 application for VA benefits he reported he was not a member of the reserve forces.  At his June 2007 personal hearing he stated he had been placed in the inactive reserves after his release from active duty, but also indicated that his post-service medical treatment had been at VA medical facilities.  The Veteran has not provided enough information to identify and locate any existing military reserve service medical treatment records.  Repeated efforts to obtain additional pertinent VA treatment records have been unsuccessful.  The Veteran has testified that there was an earthquake that destroyed old Northern California records.  In April 2014, the RO indicated that relevant medical records at the Oakland VA Medical Center (via Northern California VA Medical Center) for the period from 1980 to 1984 do not exist. 

The Board finds that there is no indication that any additional pertinent records actually exist and that further attempts to obtain additional evidence would be futile.  The available medical evidence is sufficient for an adequate determination of the issues addressed in this decision.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Effective dates for right and left knee service connection grants

The Veteran appeals for effective dates prior to February 2, 1993 for the grants of service connection for right and left knee arthritis disability.  He asserts that claims for service connection for knee disabilities were active before that date.  The Board has determined that effective dates prior to February 2, 1993 for grants of service connection for right and left knee arthritis must be denied.  

With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r).  

In a December 2002 rating decision, the RO considered a September 2002 claim and denied service connection for arthritis of the knees; that decision became final.  The Veteran submitted a claim to reopen in April 2005, which the RO denied in a March 2006 rating decision.  The Veteran appealed that denial to the Board and in a February 2008 rating decision, the Board reopened the claims of service connection for arthritis of the knees and remanded for further development.  In an August 2012 rating decision, the RO granted service connection for left and right knee arthritis, as secondary to the service-connected right thigh disability.  The RO assigned an effective date from February 2, 1993 and referred to an April 1993 VA examination in connection with the service-connected right thigh residuals.  

When the Board reopened the claims of service connection for arthritis of the knees in February 2008, it specifically noted that the December 2002 rating decision was final.  The Board considered evidence submitted since that decision in deciding whether the claim should be reopened.  The claim the Board addressed in February 2008 was filed at the RO in April 2005.  Thus, April 2005, the date of the new claim would be the date to be considered as the effective date for the award of service connection.  38 C.F.R. § 3.400 (r).  

Nevertheless, the RO assigned effective dates of February 2, 1993.  As detailed in a separate decision, there was a prior Board decision in December 1983, denying service connection for right and left knee arthritis disability.  That decision remains final after just having withstood a collateral attack on it based on allegations of clear and unmistakable error, in a decision issued contemporaneous to this one.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Accordingly, the effective date for the grant of service connection for right and left knee arthritis would have to be based on a claim filed after that decision.  A thorough review of the evidence reveals no subsequent formal or informal claim for service connection for right or left knee disability filed prior to February 2, 1993.  Thus, the Board finds no legal basis for awarding service connection for right or left knee arthritis any earlier than the February 2, 1993 date already assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

Higher ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Disabilities may be rated separately without violating the prohibition against pyramiding if the same manifestations are not compensated twice.  See Evans v. Brown, 9 Vet. App. 273, 281 (1996). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Left elbow and ulnar nerve  

In June 2003, the RO granted a 20 percent rating for residuals of a left elbow injury effective from February 2, 1993, using Diagnostic Code 5209-8511.  The RO noted in essence that while the Veteran did not meet the criteria for a 20 percent rating under the criteria for an orthopedic or neurologic disability, a combined 20 percent rating would be awarded.  The Board remanded this matter to the RO in February 2008, noting that the Court in Tropf v. Nicholson, 20 Vet. App. 317 (2006), held that a hyphenated rating was not appropriate where an appellant has 2 different disabling conditions.  On remand, following an August 2012 rating decision, the Veteran now has a 20 percent rating assigned under Diagnostic Code 8516 (which the RO has coded as 5209-8516 as it is related to the Veteran's left elbow injury), and a 10 percent rating under Diagnostic Code 5206, both effective from February 2, 1993.  These issues remain on appeal pursuant to AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran appeals for a rating higher than the 10 percent currently assigned for left elbow limitation of motion under Diagnostic Code 5206.  He also appeals for a rating higher than the current 20 percent currently assigned for left ulnar nerve impairment associated with a left elbow injury under Diagnostic Code 8516.  

Under Diagnostic Code 5206, a 10 percent rating is warranted for limitation of extension of the forearm to 100 degrees.  A 20 percent rating is warranted for limitation of extension of the forearm to 90 degrees.  

Under Diagnostic Code 5207, a 10 percent rating is warranted for limitation of flexion of the forearm to 45 degrees.  A 20 percent rating is warranted for limitation of extension to 60 degrees. 
 
Under Diagnostic Code 8516, a 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve.  A 30 percent rating is warranted for severe incomplete paralysis of the left ulnar nerve.  A 50 percent rating is warranted for complete paralysis of the left ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

The Veteran filed a claim for increased rating in February 1993.  

A VA examination was conducted in April 1993.  At the time, it was noted that the Veteran's left elbow had full flexion and extension, with no pain or swelling.  There was decreased sensation to pinprick over the left forearm and hand, in the ulnar nerve distribution.  X-rays of the left elbow were noted to show post-traumatic changes.  

A December 1993 VA medical record shows complaints of numbness along the Veteran's ulnar nerve, with no hand weakness.  Clinically, there was no atrophy, and no weakness in the intrinsics, and sensory was intact to pinprick.  Nerve conduction studies and electromyogram showed resolution of an earlier conduction slowing of the left ulnar nerve across the elbow.  

On VA examination in February 2003, the Veteran's left elbow was nontender and flexed to 120 degrees; maximum extension was to 20 degrees, but motion was not painful in any way.  There was an area of numbness which was 36 square centimeters on the ulnar surface of the left forearm.  Strength in the ulnar musculature of the left hand was normal, as was sensation in the hand.  Under DeLuca factors, there were no additional functional impairments.  Joint function was normal except for decreased range of motion as described.  

The Board remanded this issue to the RO in February 2008 for consideration of separate ratings for orthopedic and neurological manifestations, and following an August 2012 RO rating decision, the Veteran now has a 20 percent rating for neurological manifestations under Diagnostic Code 8516, and a 10 percent rating for orthopedic manifestations under Diagnostic Code 5206, both effective from February 2, 1993.  

On VA examination in June 2012, the Veteran's left elbow flexion was to 115 degrees, with painful motion beginning at that point.  Left elbow extension was to 5 degrees, with pain at that point.  The Veteran was able to perform repetitive use testing with 3 repetitions, with no change in the degree of limitation of motion.  He had no additional limitation in the range of motion of the left elbow and forearm following repetitive use testing.  He had functional loss due to less movement than normal and due to weakened movement and pain on movement.  Muscle strength was 3/5 for left elbow flexion and extension, and there was no ankylosis.  The examiner indicated that the Veteran had no constant left upper extremity pain, no intermittent pain, moderate paresthesias and/or dysesthesia, and severe numbness.  Elbow flexion and extension strength were each 3/5.  The examiner felt that the Veteran had moderate ulnar nerve incomplete paralysis.  The examiner felt that the Veteran's peripheral nerve condition did not impact his ability to work.  

Based on the evidence, the Board concludes that a rating in excess of 10 percent is not warranted for orthopedic manifestations of the Veteran's left elbow injury during any part of the rating period.  The Veteran's left elbow flexion has been to 120 and 115 degrees, meaning it has been to at least 115 degrees.  This is normally noncompensable in the absence of painful motion and would not permit more than a 10 percent rating under Diagnostic Code 5206.  The Veteran's extension was full in April 1993 and to 20 degrees in February 2003 and to 5 degrees in June 2012, meaning it has been to at least 20 degrees.  This is normally noncompensable in the absence of painful motion and would not permit more than a 10 percent rating under Diagnostic Code 5207.  The 10 percent rating assigned is supportable for the joint under 38 C.F.R. § 4.59.  As shown by the measurements reported above, the Veteran also does not have forearm extension limited to 100 degrees with extension limited to 45 degrees to permit a 20 percent rating under Diagnostic Code 5208.  He also does not have elbow ankylosis or flail joint to permit a 30 percent rating under Diagnostic Code 5200 or a 20 percent or more rating under Diagnostic Code 5209.  

Also based on the evidence, the Board concludes that a rating in excess of 20 percent is not warranted for incomplete paralysis of the Veteran's left ulnar nerve under Diagnostic Code 8516 during any part of the rating period.  The preponderance of the evidence indicates that the Veteran does not have severe incomplete paralysis of his left ulnar nerve.  To the contrary, the examiner in June 2012 felt that he had no more than moderate incomplete paralysis of his left ulnar nerve, and findings to show severe incomplete paralysis are lacking.  The Veteran had only decreased sensation to pinprick over the left forearm and hand in April 1993, instead of absent sensation.  There was numbness but no weakness in December 1993 or February 2003.  Muscle strength was 3/5 for elbow flexion and extension in June 2012, instead of worse, and the Veteran had no constant or intermittent left upper extremity pain, and only moderate paresthesias and/or dysesthesia and severe numbness.  While numbness was severe, he did not have other neurological findings such as absent sensation, constant or near constant severe pain, and/or less than 3/5 strength to suggest that there is severe incomplete paralysis of his left ulnar nerve.  

Residuals of right thigh laceration

The Veteran appeals for a rating higher than 30 percent for this disability, which is currently rated under Diagnostic Code 5315-5314.  

In December 2008, the Court vacated a February 2008 Board decision on this issue.  The joint motion granted by the Court indicated that the Veteran is entitled to have the Board consider both old and new 38 C.F.R. § 4.55 (1996, 2015), and to determine which, if either, is more favorable to the Veteran (and apply the more favorable one to the extent it applies).  In light of this, both versions are set forth below in pertinent part for consideration.  

Old 38 C.F.R. § 4.55 (1996) contains the following provisions:  The following principles as to combination of ratings of muscle injures in the same anatomical segment, or of muscle injuries affecting the movements of a single joint, either alone or in combination or limitation of the arc of motion will govern the ratings:  

(a) Muscle injures in the same anatomical region, i.e., ... (3) pelvic girdle and thigh, will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  

(b) Two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an "intermediate" angle...  .  Claims of an unusually severe degree of disability involving the pelvic girdle and thigh muscles wherein the evaluation under the criteria in this section appears inadequate may be submitted to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 3.321(b)(1).  

(c) With definite limitation of the arc of motion, the rating for injuries to muscles affecting motion within the remaining arc may be combined but not to exceed ankylosis at an "intermediate" angle.  

(e)  With ankylosis of the knee, the hamstrings (Group XIII) may, if severely injured, received the rating for moderately severe degree of disability as a maximum in combination, and corresponding values for less severe injuries, the major function of these muscles being hip extension.  

(f) With disability such as flail joint, ankylosis, faulty union, limitation of motion, etc., muscle injuries affecting function at a lower level may be separately rated and combined, always reserving the maximum amputation rating for the most severe injuries.  

(g) Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  

New 38 C.F.R. § 4.55 (2015) contains the following provisions.  

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  

(e) For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d) . The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf, 20 Vet. App. at 317. 
 
Under 38 C.F.R. § 4.56(b) (2015), a through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty. Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue. Id.   

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.   

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.   

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.   

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to faradic current compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of an opposing group of muscles, if present, indicates severity.  Adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering, in area where bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group if there is sufficient evidence of severe disability.  Id.   

5314 Group XIV. Function: Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Anterior thigh group: 1. Sartorius ; 2. rectus femoris; 3. vastus externus; 4. vastus intermedius; 5. vastus internus; 6. tensor vaginae femoris.  Severe, 40 percent; Moderately Severe, 30; Moderate, 10; Slight, 0. 38 C.F.R. § 4.73, Diagnostic Code 5314 (2015) 

5315 Group XV. Function: Adduction of hip (1, 2, 3, 4); flexion of hip (1, 2); flexion of knee (4). Mesial thigh group: 1. Adductor longus; 2. adductor brevis; 3. adductor magnus; 4. gracilis.  Severe, 30 percent; Moderately Severe, 20; Moderate, 10; Slight 0. 38 C.F.R. § 4.73, Diagnostic Code 5315 (2015) 

Service treatment records dated April 7, 1961, show that the Veteran sustained a four inch long laceration to the right anteromedial proximal thigh when he lost control of his motorcycle.  The examiner noted at that time that the wound extended into the subcutaneous fat, but did not involve muscle, fascia, or large vessels.  The wound was cleaned, debrided freely, sutured with 4-0 chromic sutures deep, and 4-0 silk skin sutures, and a compression dressing was applied.  The Veteran was discharged to home with pain relief medication and orders for bed rest and a cold pack for one and a half days.  He was instructed to use crutches and return in two days.  An April 8, 1961, report notes he had been seen walking around the noncommissioned officer's club without his crutches and that he was advised to use them to rest his leg.  On April 10, 1961, the dressing was changed, and the wound looked good.  On April 12, 1961, half of the sutures were removed, and the wound was healing well.  On April 14, 1961, the remaining sutures were removed and the wound was healed.  Dressing was applied.  The Veteran's August 1961 separation examination revealed a five inch horizontal scar to the anterior right thigh that was well-healed with no sequelae.  Musculoskeletal, lower extremity, and neurologic evaluations were clinically normal.  It was noted that the Veteran had sustained a laceration to the right thigh in a 1961 motorcycle accident with treatment by suturing. 

In a February 1968 application for VA benefits, the Veteran reported that he had injured his right thigh in 1961 causing a loss of musculature and nerve structure in the upper thigh region that required hospitalization and several layers of sutures to enable him to regain the use of his right leg.  He also reported that he had sustained injuries in an armed robbery in October 1967 and that he had been hospitalized at St. Vincent's Hospital in October 1967.  X-ray reports associated with this October 1967 period of hospitalization noted an examination of the right knee revealed an irregularity of the tibial spine which might be related to a recent injury, but that a similar appearance was sometimes present in early degenerative arthritis.  There was no other abnormality and the width of the knee joint appeared to be unremarkable. 

A May 1968 rating decision established service connection for the residuals of a right thigh scar.  A 0 percent rating was assigned. 

Thereafter, records reflect treatment for the right thigh disorder.  A May 1975 report shows that a cane was issued due to a right thigh disability.  A July 1975 report notes that the Veteran had weakness of the right lower extremity secondary to an old injury.  It was noted that he was undergoing muscle strengthening exercises with a right leg within functional levels of strength and a significantly stronger left leg. 

On VA examination in March 1975, the Veteran complained of right leg pain, muscle spasms, cramps, giving way, and nerve pain.  In was noted that he sustained a severe laceration to the right thigh in 1961 that was very deep involving primarily the adductor of muscle group XV and that he reported he had been told the nerves and muscles were cut down to the artery.  An examination revealed a cleft-like palpable and visible defect obliquely down across the anteromedial aspect of the proximal right thigh with an obvious defect in muscle groups XIV and XV.  Muscle injuries were identified to the adductor longus, perhaps the margin of the brevis and the edge of the magnus or more deeply into it, and of the rectus and the upper portion of the medialis.  There was local tenderness especially to deep palpation.  The quadriceps muscle and adductors on the right appeared to have muscle strength of about fair plus, but they fatigued rapidly upon repeated effort.  The examiner noted the muscles fibrillated after a little fatigue and sometimes at rest during the examination.  The diagnoses included severe right thigh laceration with involvement of muscle groups XIV and XV with scarring and actual defect of the muscle group including weakness, muscle spasm, and rapid fatigue. 

During a November 1978 VA medical examination, the Veteran was described as a highly manipulative person who distorted reality to his advantage.  A diagnosis of dependent, immature sociopathic personality disorder was provided. 

On VA examination in November 1982 the Veteran reported that he sustained injuries in a motor vehicle accident in 1960 including severe wounds to the right thigh.  He stated that a Teflon sleeve had been used to repair his right femoral artery.  He also reported that he had been placed in a body cast enclosing the entire right leg and that he had been hospitalized for four months.  He stated that after his hospital discharge he had a severe limp and that his damaged nerves did not regenerate. 

The examiner noted the Veteran walked with an aluminum crutch-cane in his right hand and a limp on the right.  There was a well-healed 15 cm scar to the right thigh diagonally and parallel to the Poupart's ligament 9 cm distally.  There was palpable atrophy of the right quadriceps and weakness on muscle testing.  There was easy fatigue on straight leg raises, but the thigh circumferences were equal.  There was a sensory deficit to light touch and pinprick from the scar distal to the anteromedial aspect of the thigh.  There was a full range of motion of the right hip.  The diagnoses included laceration of the right thigh. 

In a December 1983 decision, the Board granted entitlement to a 10 percent rating for laceration of the right thigh.  It was noted that there were discrepancies in the evidence of record, but the Board resolved reasonable doubt in favor of the Veteran's claim.  The injury was rated as a moderate muscle injury, under diagnostic code 5314. 

On VA examination in April 1993 the Veteran reported that he sustained a combat-related deep laceration of the right thigh in 1960.  It was noted that "[a]pparently the quadriceps muscles, as well as the nerves on the anterior aspect of the right thigh, were severed."  Problems with chronic pain and weakness were noted to have continued since service. 

At a personal hearing in June 1994 the Veteran testified that his right thigh scar was approximately seven to ten inches long and an inch wide.  He reported that he had undergone two operations at a base in Germany during active service and that he still experienced phantom nerve pains because of the severed nerves.  He submitted color photographs of his right thigh scar.  He also testified that he had been unconscious for three days after his accident, that he had been hospitalized for over a week, and that he had been placed in a hard plastic cast for four weeks.  He reported that he was presently unable to put any weight on his right leg without having spasms of pain.  He described an area of complete numbness about the size of his hand in the area of the scar.  He stated that he had spasms and fatigue within the muscles and was unable to walk any distance without falling.  He stated that he was unable to work because of problems with his leg. 

A June 2003 VA orthopedic examination report notes the Veteran's claims file was reviewed and that service treatment records showed that he sustained a four-inch long laceration to the right anteromedial proximal thigh.  It was noted that he reported current symptoms of pain running down his leg with an electric shock-type sensation and that he stated he experienced rapid muscle fatigue and right leg swelling when he was fatigued.  He reported that he also had swelling in the left leg to a lesser extent.  He stated that he had fallen due to weakness and lack of endurance.  He complained of flare-ups at least once or twice per day which lasted from five to 30 minutes.  He described the pain in his thigh as a "charley horse" sensation and stated his flare-ups occurred after standing for approximately three hours.  He reported that other than suturing of the laceration he had no other surgery on his thigh. 

It was also noted that the Veteran provided a much different story as to his service injury than was recorded in his service treatment records and that he reported he had been blown off his motorcycle by an explosion while carrying secret papers.  The examiner noted that the Veteran stated that there had been a big cover-up concerning the degree of his injuries and that he reported he had woken up three days after his injury with injuries requiring 477 stitches. 

The examiner noted the thigh wound measured 12 cm in length and was somewhat depressed.  Thigh circumference at five inches above the patella was 54.5 cm on the right and 55 cm on the left.  The knee and hip were moved without any pain in the thigh area.  There was no tenderness in the thigh.  There were subjective complaints of numbness distal to the transverse laceration, but it was the examiner's opinion that thigh flares did not really limit range of motion in any of the joints and did not seem to be affected by the thigh itself.  The examiner noted the Veteran walked distally on both legs and he was not seen trying to lock his knees to avoid firing the quadriceps muscles while walking.  There was no evidence of ankylosis.  The examiner's assessment with regard to the thigh was that the Veteran had some right leg weakness with muscle strength as compared to the left with thigh measurements that were basically the same.  It was noted that it was difficult to resolve the disparity between the Veteran's reported description of the injury compared with what was reported in his records and that it was not known how a laceration strictly in the subcutaneous tissues could have led to muscle weakness, a "charley horse" sensation, or a shooting electric shock-type sensation down the leg. 

VA treatment records dated in May 2006 show that the Veteran reported swelling to the right inner thigh with a spontaneous onset and subsequent decrease.  The examiner noted a tender small nodule to the right inner thigh in the muscle layer.  An impression of residual of possible hematoma versus muscle spasm was provided. 

The Board remanded the case to the RO in December 2009, for updated treatment records, a new VA examination, and to have the RO consider the prior version of 38 C.F.R. § 4.55.  

On VA examination in July 2011, the Veteran's right thigh laceration scar was 5.5 inches in length and was well healed and not tender, but it was deep, as the examiner was able to palpate down to 1 cm or slightly more along its entire length.  On inspection and palpation, there was mild atrophy of muscle groups XIV and XV.  There was no indication of limitation of motion of any joint, related to the laceration.  The examiner could not detect any definite weakness in the quadriceps or adductors despite evidence of mild muscle atrophy.  On actual measurement of the thighs in the areas where the atrophy appeared to exist, they were equal in circumference.  An electromyogram was conducted, and it revealed that there were no abnormalities related to the thigh laceration.  

On VA examination in June 2012 for residuals of laceration to the right thigh, the examiner indicated that muscle groups XIV and XV were affected.  The examiner indicated that the Veteran had a minimal scar.  It was ragged, depressed, and adherent.  Palpation showed loss of deep fascia.  The muscle injury was felt to have caused some loss of muscle substance.  There was no impairment of muscle tonus, and no soft flabby muscles in the wound area.  The muscles did not swell and harden abnormally in contraction.  There was no induration or atrophy of an entire muscle.  There was no adaptive contraction of an opposing group of muscles.  There was no visible or measurable atrophy.  There was no atrophy of muscle groups not in the track of the missile.  Tests of endurance or coordinated movement compared with the corresponding muscles of the uninjured side did not indicate severe impairment of function.  The Veteran had loss of power, weakness, occasional fatigue pain, and consistent impairment of coordination affecting muscle groups XIV and XV.  He did not have lowered threshold of fatigue or uncertainty of movement.  Right hip flexion strength was 4/5, whereas left hip flexion strength was 5/5.  Right and left knee flexion and extension were each 3/5, but the Veteran has had total knee replacements bilaterally.  He had no muscle atrophy.  Right lower extremity nerves were all normal.  The examiner indicated that the muscle injury did not impact the Veteran's ability to work/keep up with work requirements.  

As an initial matter, the Board finds the Veteran's post-service statements as to the extent that he sustained severe injuries in an accident involving a secret military mission, a truck, an explosion, a period of unconsciousness, a prolonged period of hospitalization, and a military cover-up to be of no probative value.  It is significant to note that the available contemporaneous service treatment records are presumed and found to be credible as they appear to have been recorded in the normal course of activities.  The post-service medical evidence also indicates the Veteran was found to be to be a highly manipulative individual who distorted reality to his advantage with a diagnosis of dependent, immature, sociopathic personality disorder.  In addition, although the Veteran has stated that he experienced disabling right lower extremity symptoms at the time of his discharge from active service in 1961, he has submitted no probative supporting evidence of such symptoms during the period from August 1961 until his initial VA disability application in February 1968 when he reported a loss of musculature and nerve structure in the right upper thigh.  Therefore, the Board finds the Veteran's statements, to the extent they are not supported by independent evidence, to be of little probative value.  Similarly, any report of physical symptoms or medical findings provided in apparent reliance upon his statements is considered to warrant a lesser degree of probative weight.  Reonal v. Brown, 5 Vet. App. 458 (1993).

VA records show that service connection has been established and that the Veteran is presently receiving a 30 percent rating for the service-connected residuals of a right thigh laceration, characterized as involving muscle groups XIV and XV with muscle weakness and hamstrings involvement.  The Board also notes that there is a wide disparity in the service treatment record description of the injuries the Veteran incurred in 1961 and the objective medical findings first noted by VA examination in March 1975.  In addition, there is some inconsistency in the objective medical findings of that examination and findings reported after March 1975.  These inconsistencies must be reconciled to determine the extent of the Veteran's service-connected muscle injury. 

The Board notes that service treatment records clearly show the Veteran sustained a right thigh laceration during active service and that on VA examination in March 1975 there was a cleft-like palpable and visible defect obliquely down across the anteromedial aspect of the proximal right thigh with an obvious defect in muscle groups XIV and XV.  The March 1975 examiner also noted there was local tenderness, especially to deep palpation, and that the quadriceps muscle and adductors on the right appeared to have muscle strength of about fair plus with rapid fatigue upon repeated effort.  The muscles fibrillated after a little fatigue and sometimes at rest during the examination.  The diagnoses included severe right thigh laceration with involvement of muscle groups XIV and XV with scarring and actual defect of the muscle group including weakness, muscle spasm, and rapid fatigue.  The March 1975 examiner, however, provided no opinion as to any nerve involvement.  Subsequent treatment records show that the Veteran underwent strengthening exercises for the right lower extremity. 

A VA medical examination in November 1982 revealed a well-healed 15 cm scar to the Veteran's right thigh diagonally, with palpable atrophy of the right quadriceps and weakness on muscle testing.  There was easy fatigue on straight leg raises, but the thigh circumferences were equal.  There was a sensory deficit to the light touch and pinprick from the scar distal to the anteromedial aspect of the thigh.  There was a full range of motion of the right hip.  The diagnoses included laceration of the right thigh. 

At issue is the degree of impairment shown since the February 2, 1993 claim for an increased rating.   

A June 2003 VA orthopedic examination report notes that the Veteran's claims file was reviewed and that the thigh circumference measurements were approximately equal.  The knee and hip were moved without any pain in the thigh area and there was no tenderness in the thigh.  It was the examiner's opinion that thigh flares did not really limit range of motion in any of the joints and did not seem to be affected by the thigh itself.  The Veteran did not appear to avoid firing the quadriceps muscles while walking.  The examiner's assessment was that the Veteran had some right leg weakness with muscle strength as compared to the left. 

Initially, the Board finds that neither version of 38 C.F.R. § 4.55 is more favorable to the Veteran than the other, as applied.  The evidence of record as a whole shows no more than moderate injury to either muscle group XIV or XV, and this would not, even with the provisions of either old or new 38 C.F.R. § 4.55, warrant more than the current 30 percent rating assigned.  The evidence as to any indications of more than moderate muscle disability to either muscle group XIV or XV is considered to be of no probative value.  

VA regulations describe a moderate disability of the muscles as a deep penetrating wounds or with residuals of debridement or prolonged infection.  A history of consistent complaints may include fatigue and fatigue-pain after moderate use and the evidence should include signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus and definite weakness or failure in comparative tests. 

There is no probative evidence in this case to award more than a 30 percent rating, under either old or new 38 C.F.R. § 4.55 and Diagnostic Codes 5315 and 5314.  The service treatment records are consistent with no more than moderate disability to either muscle group XIV or XV as considered by 38 C.F.R. § 4.56.  They show no more than a simple wound of muscles without debridement, infection, or effects of laceration.  They indicate that the wound did not involve muscle or fascia.  The treatment was relatively brief with return to duty and good functional results.  Indicia of moderate or more disability of muscles as outlined in 38 C.F.R. § 4.56 is not shown by them.  The Veteran did not have a through and through or deep penetrating wound of relatively short track by bullet or small shell or shrapnel fragment.  There was an absence of explosive effect of high velocity missile and or residuals of debridement or prolonged infection.  The service department records or other sufficient evidence does not show hospitalization in service for treatment of wound.  No right thigh atrophy was shown.  

There is no support for a finding of moderately severe disability of either muscle group.  There was not a through and through or deep penetrating wound by small high velocity missile or large low velocity missile, nor was there prolonged infection, sloughing of soft parts, or intermuscular scarring.  Scarring associated with muscle injury was minimal, even according to a June 2012 VA examination report.  There was not any hospitalization, much less one for a prolonged period of wound treatment.  There are not entrance or exit scars indicating track of missile through one or more muscle groups.  Additionally, there are no indications of loss of normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side do not demonstrate positive evidence of impairment.  There are no indications on palpation of loss of deep fascia or muscle substance prior to June 21, 2012, and by that time, the Veteran had an unrelated sensorimotor peripheral neuropathy of each lower extremity, and had also had total knee replacements bilaterally.  Knee flexion and extension was 3/5 bilaterally at that point.  Loss of deep fascia or muscle substance shown then is also part of the criteria for finding that a muscle disability is moderate, per 38 C.F.R. § 4.56.  

There is also no evidence that either muscle group XIV or XV disability alone is severe.  There is no evidence of shattering bone fracture, intermuscular binding, prolonged infection, sloughing of soft parts, or intermuscular cicatrization.  There is no probative evidence of unemployability due to an inability to keep up with work requirements as a result of this injury and no probative evidence of an occupational impairment for many years after service.  The objective findings do not include indications on palpation of moderate or extensive loss of deep fascia or muscle substance or a moderate loss of normal firm resistance.  There are no soft or flabby muscles in the wound area.  The tests of strength or endurance compared with the sound side or of coordinated movements do not show positive evidence of severe impairment of function, and there is no more than mild atrophy.  There is no adhesion of a scar to one of the long bones with epithelial sealing over the bone without true skin covering.  

In light of the evidence, the Board concludes that the aggregate impairment of function of the extremity due to the disability at issue is not, under old 38 C.F.R. § 4.55, consistent with more than a moderately severe disability to muscle group XIV, the major group.  

As for application of new 38 C.F.R. § 4.55, the Board notes that a VA examiner in March 1975 described the Veteran's injury in 1961 as involving primarily the adductor of muscle group XV with an obvious defect in muscle groups XIV and XV; however, these muscle groups are within the same anatomical region.  They do not affect entirely different functions and they act upon the same joints.  As such, separate or combined ratings for any injuries to muscle groups XIV and XV are prohibited under new 38 C.F.R. § 4.55.  

The disability is not shown to have undergone any demonstrable increase during the course of this appeal, for a staged rating to be warranted.  There is also no probative, credible evidence of any associated compensable neurological disability to warrant separate rating consideration.  A VA examiner in July 2011 noted that an electromyogram revealed no abnormalities related to the thigh laceration.  The VA examiner in June 2012 found that the Veteran's right lower extremity nerves were normal.  The Board finds these pieces of evidence dispositive, based on the probative information they contain.  Other evidence including statements from the Veteran, such as in June 1994 and June 2003, to the effect that he has nerve problems associated with the disability, are found to be of no probative value.  He is not competent to indicate this, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and he has credibility problems as shown by the contradicted statements from him reported above.  Furthermore, the competent and probative medical evidence, including the June 2012 VA examination report showing that he has an unrelated bilateral sensorimotor peripheral neuropathy, is to the contrary.  Therefore, the Veteran's claim for entitlement to a rating in excess of 30 percent must be denied. 

Right and left knee ratings

The Veteran's right knee disability is currently rated as 10 percent disabling from February 2, 1993, 100 percent under 38 C.F.R. § 4.30 from August 15, 2000 to October 1, 2001, 30 percent from October 1, 2001, and 60 percent from June 21, 2012.  

His service-connected left knee disability is currently rated as 10 percent disabling from February 2, 1993, 100 percent under 38 C.F.R. § 4.30 from September 4, 2001 to November 1, 2002, 30 percent from November 1, 2002, and 60 percent from June 21, 2012.  

He appeals for higher ratings during the time periods when the disabilities are not rated 100 percent under 38 C.F.R. § 4.30.  The Board has found in this decision that an effective date prior to February 2, 1993 is not warranted for the grant of service connection for these disabilities.  Accordingly, the rating period is from that date because he appealed the denial of higher compensation benefits for these disabilities upon being granted service connection for them based on a claim being filed on that date.  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71 , Plate II. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  Leg extension limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Under Diagnostic Code 5256, tibia and fibula impairment, with nonunion and loose motion, requiring a brace, warrants a 40 percent rating.  

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee. See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Under Diagnostic Code 5258, a 10 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage. No higher rating is provided. 

A rating of 10 percent or higher can be assigned under Diagnostic Code 5262 if there is tibia and fibula impairment, with nonunion or malunion causing knee or ankle disability.  

Under Diagnostic Code 5055, for prosthetic knee replacement, a 100 percent rating is warranted for 1 year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262. Minimum rating is 30 percent.

In January 1993, the Veteran's knee range of motion was from 5 to 110 degrees bilaterally.  

On VA examination in April 1993, the Veteran reported that his ability to ambulate was severely limited due to his knees.  On examination, they appeared to be chronically swollen.  There was crepitus and pain on flexion and extension of both knees, but they had a full range of motion.  There was medial joint line tenderness, but no instability of either knee.  

In July 1993, right knee motion was from 5 to 110 degrees, and left knee motion was from 0 to 130 degrees.  McMurray was negative and ligaments were stable.  There was crepitus.  Scope and debridement was scheduled.  

On August 24, 1993, the Veteran underwent left knee arthroscopy.  The operative report indicates that loose shards of cartilage as well as hypertrophic synovium and an anteromedial meniscal tear were debrided.  Later than month, he was status post arthroscopy and debridement of the left knee 3 days earlier, for chondromalacia, and a small tear of the medial meniscus, with fraying, and no laxity.  Right knee strength was about 4 to 4-/5, and it was reported that he had decreased strength and range of motion of each knee.  When seen in June 1994, he had crepitus and an antalgic gait on the left.

The Veteran had a right total knee arthroplasty on August 15, 2000.  He was awarded a 100 percent temporary total rating from that date until October 1, 2001.  

On VA evaluation on October 30, 2000, the Veteran complained of difficulty with right knee extension.  His right knee had 85 degrees of flexion.  On VA evaluation in January 2001, the Veteran's left knee range of motion was from 0 to 130 degrees, and he had global tenderness with weightbearing.  On August 6, 2001, the Veteran's left knee had no effusion or swelling.  Flexion was to 100 degrees and extension was to negative 5 degrees.  He had 5 degrees of extension lag present.  He was able to walk less than 3 blocks with a cane in his right hand.  He had 5 degrees of medial to lateral instability and 5 mm of anterior to posterior instability.  A left total knee arthroplasty was scheduled.  

The Veteran had a left total knee arthroplasty on September 4, 2001.  He was awarded a 100 percent temporary total rating from that date until November 1, 2002.  

On September 7, 2001, the Veteran had 5/5 motor and a full range of motion throughout, except for in his left lower extremity.  On September 28, 2001, right knee flexion was to 115, and extension was to 12 degrees.  His motor testing was 4/5 throughout the right lower extremity.  In December 2001, the Veteran's right knee flexion was to about 105 degrees and extension was to 0.  In January 2002, the Veteran's right knee range of motion was nearly full.  On VA evaluation on October 24, 2002, the Veteran's left knee range of motion was only somewhat limited.  He was unable to completely extend the knee.  Four days later, his strength was 5/5.  Right knee range of motion was 0 to 110 degrees, and left knee range of motion was 0 to 90 degrees.  In June 2003, left knee range of motion was from 10 to 90 degrees.  

In April 2007, it was noted that the Veteran ambulated with a cane due to knee pain.  In November 2007, it was noted that he rated his left knee pain 8/10.  In April 2008, his left knee was nontender and had no swelling.  In June 2009, his left knee range of motion was from 0 to 70 degrees, with the Veteran able to force 90 degrees.  He was tender to palpation along the medial and lateral joint lines, but he had no laxity.  

During a June 2007 hearing, the Veteran testified that his right knee was okay.  He had a little pain in it, and he had muscle fatigue in his right leg/thigh.  He stated that he had left knee pain levels of up to 6 or 7 out of 10 when he was without medication.  The left knee was worse than the right knee.  It had pain in it that was a sharp pain, like a knife.  The Veteran stated that he could not work.  He had been a driver for a car dealership in the previous year.  Then he got assaulted and his left eye retina was detached and he had neck and shoulder injuries, and so, with the rest of his disabilities, he could not commercially drive.  He stated that he was unemployable from 1981 or 1982.  

On VA examination on June 21, 2012, the Veteran reported constant pain in both knees, left worse than right.  On examination, right knee flexion was to 110 degrees, and extension was to 0 degrees, including on repetitive use testing.  Left knee flexion was to 80 degrees, with pain beginning at that point.  Left knee extension was to 5 degrees.  On repetitive use testing, left knee flexion was to 75 degrees and extension was to 5 degrees.  The Veteran had instability of station and disturbance of locomotion on the left.  There was joint line pain or tenderness.  Right and left knee flexion and extension strength were 3/5.  The knees were stable anteriorly, posteriorly, and medial-laterally.  There was no evidence of patellar subluxation or dislocation.  The examiner indicated that the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion; and chronic residuals consisting of severe painful motion or weakness of his right knee.  The examiner indicated that the Veteran has chronic residuals consisting of severe painful motion or weakness of his left knee.  He used a brace(s) regularly, crutch(es) occasionally, and cane(s) constantly.  There was no evidence on X-ray of loosening of the left or right prosthesis.

Based on the evidence, the Board finds that no more than a 10 percent rating is warranted for right knee limitation of motion from February 2, 1993 to August 15, 2010.  The evidence of record shows that the Veteran did not have flexion limited to 45 degrees or extension limited to 10 degrees to warrant a 10 percent rating under either Diagnostic Code 5260 or 5261.  Arthritis or periarticular pathology with painful motion, however, would warrant the 10 percent rating assigned, under 38 C.F.R. § 4.59.  The Board also finds that since no instability, ankylosis, semilunar cartilage damage, or tibia and fibula malunion or malunion was shown, a higher or additional compensable rating cannot be assigned under Diagnostic Codes 5257, 5256, 5258, 5259, or 5262.

Next, the Board finds that from October 1, 2001 to June 21, 2012, no more than a 30 percent rating is warranted for right knee disability, as the Veteran did not have chronic residuals of a right knee replacement consisting of severe painful motion or weakness in the affected extremity.  In October 2002, the Veteran had range of motion from 0 to 110 degrees, and strength was 5/5.  And during his June 2007 hearing, he testified that his right knee was okay and that he only had a little pain in it.  Also, it is obvious that the Veteran did not have right knee extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring a brace, or ankylosis of the knee during this time period to warrant a higher rating than 30 percent under Diagnostic Code 5256, 5261, or 5262.  No instability or semilunar cartilage damage is shown either, to warrant a compensable rating under Diagnostic Code 5257, 5258, or 5259.

Next, the Board finds that from June 21, 2012, no more than a 60 percent rating is warranted for total right knee replacement residuals.  Sixty percent is the schedular maximum after 1 year has passed following implantation of the prosthesis, and the Veteran's right knee prosthesis had been implanted in August 2000.  No instability is shown either, to warrant a compensable rating under Diagnostic Code 5257.

Next, the Board finds that from February 2, 1993 to September 4, 2001, no more than a 10 percent rating is warranted for left knee limitation of motion.  On VA examination in April 1993, the left knee had a full range of motion, and in July 1993, his left knee range of motion was from 0 to 130 degrees.  In January 2001, it was from 0 to 130 degrees, and in August 2001, it was from 5 to 100 degrees.  The evidence of record shows that the Veteran did not have flexion limited to 45 degrees or extension limited to 10 degrees to warrant a 10 percent rating under either Diagnostic Code 5260 or 5261.  Arthritis or periarticular pathology with painful motion, however, would warrant the 10 percent rating assigned, under 38 C.F.R. § 4.59.  The Board also finds that since no instability, ankylosis, or tibia and fibula malunion or malunion was shown, a higher or additional compensable rating cannot be assigned under Diagnostic Codes 5256 or 5262.

Also for consideration is whether a 10 percent rating is warranted for the left knee under Diagnostic Code 5257 at any point.  The Board finds that prior to August 6, 2001, a compensable rating is not warranted under Diagnostic Code 5257, as the evidence shows that the Veteran did not have at least mild recurrent subluxation or lateral instability of the left knee during that time period.  The Board does find, however, that from August 6, 2001 to September 4, 2001, a 10 percent rating, but not higher, is warranted under Diagnostic Code 5257, as the Veteran had mild, but not moderate, left knee lateral instability shown as of August 6, 2001.  No compensable rating is warranted for instability under Diagnostic Code 5257 at any point from November 1, 2002 onward, as the Veteran had a total knee replacement shortly prior to that time, and no instability is shown since then.  

The Board also finds that from, but not prior to August 24, 1993, until September 4, 2001, a 10 percent rating is warranted under Diagnostic Code 5259 for removal of left knee semilunar cartilage, as this occurred on August 24, 1993.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it was symptomatic and was not pyramiding other left knee disability at the time.  The Board finds that from November 1, 2002 onward, a compensable rating is not warranted under Diagnostic Code 5259, as the Veteran's knee joint was replaced and symptomatic semilunar cartilage removal is not shown.  

Next, the Board finds that from November 1, 2002 to June 21, 2012, no more than a 30 percent rating is warranted for left knee disability, as the Veteran did not have chronic residuals of a left knee replacement consisting of severe painful motion or weakness in the affected extremity.  In October 2002, the Veteran had left knee range of motion from about 0 to 90 degrees, and while he complained of 8/10 left knee pain in November 2007, his left knee was not tender and had no swelling, and in June 2009, he had range of motion from 0 to 70 degrees, and to 90 degrees with force.  At the time of his June 2007 hearing, he testified that his pain levels would go as high as 7, but that was when he was without medication.  With medication, obviously, it would not be as bad, as he implied.  Also, there is no specific indication of severe pain on motion.  Severe weakness in the left lower extremity is not shown either.  In light of the above, while the Board has carefully considered whether to assign a 60 percent rating from prior to June 21, 2012, it finds that the criteria for it are not met or nearly approximated.  Also, the Veteran did not have left knee extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring a brace, semilunar cartilage damage, or ankylosis of the knee during this time period to warrant a higher rating than 30 percent under Diagnostic Code 5256, 5258, 5259, 5261, or 5262.

The Board also finds that from June 21, 2012, no more than a 60 percent rating is warranted for total left knee replacement residuals.  Sixty percent is the schedular maximum under Diagnostic Code 5055 after 1 year has passed following implantation of the prosthesis, and the Veteran's left knee prosthesis had been implanted in September 2001.  

The Board finds that for each of the disabilities at issue that involves a scar, no compensable rating is warranted under 38 C.F.R. § 4.118 (2015), as there is no probative evidence indicating that any of the scars meet any of the criteria for a compensable rating under it.  No higher ratings than those indicated herein can be assigned, for reasons explained above.  

Other considerations

The Board finds that all diagnostic codes currently coded by the RO for the disabilities at issue are appropriate, that no others are more appropriate, and that all potentially relevant Diagnostic Codes have been considered.  Also, it is not contended otherwise.  The Board had remanded in February 2008, noting that a hyphenated code was not appropriate where an appellant has 2 different disabling conditions, and on remand, the RO has assigned Diagnostic Code 8516 for left ulnar nerve problems, and Diagnostic Code 5206 for left elbow orthopedic problems.  The Board notes that the Veteran is service-connected for left ulnar nerve paralysis and that Diagnostic Code 8516 is for the ulnar nerve, and so this Diagnostic Code is most appropriate for that disability.  All avenues for additional compensation under the rating schedule have been considered for each disability at issue.  This includes via 38 C.F.R. §§ 4.40, 4.45 where they apply.  Where they do apply, clinical indications of additional disability under them, such as weakness, significant muscle atrophy, etc., to support higher ratings, are not present.  

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has not provided probative evidence that he has higher levels disability of the disorders at issue according to the appropriate diagnostic codes, than those indicated above.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have reported and/or considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any conflicting subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left upper extremity, right thigh, and right and left knee disabilities.  The symptoms and impairment caused by these disabilities are specifically contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.40, 4.45, 4.71a, and 4.124a where applicable.  These include impairment caused by pain, limitation of motion, weakness, motor and sensory loss, and other related factors.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 90 percent combined evaluation for his service-connected disabilities for the period prior to June 2012 and TDIU was awarded from November 2002 to June 2012.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

TDIU prior to November 1, 2002

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Prior to November 1, 2002, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were left and right knee disabilities, right thigh muscle disability, left upper extremity disability, and scars, and he met the criteria for schedular consideration of TDIU from February 2, 1993.

In July 2004, the Veteran argued that his TDIU award should be from February 2, 1993, as he met the schedular requirements on that date.  However, he has 2-4 years of college type education in military communications schools and civilian and military satellite technology, did electronics in service, worked in "facilities" for a company, and was a chief engineer on a river boat according to his February 1994 VA Form 21-8940 and May 2016 testimony, and according to his May 2016 testimony, that occupation on the river boat was almost sedentary.  (There were stairways and hatchways he had to go through.)  According to his 2007 hearing testimony, he had been a driver for an automobile company in 2006 and until he was assaulted and had a detached retina and neck and shoulder injuries.  A November 1997 statement from him indicates that he had been an EMTII level ambulance/fire volunteer before service, and that he had been a field engineer.  In September 2011, he was reported to be a retired communications electrical engineer.  Additionally, a VA examiner in April 1993 indicated that the Veteran was then able to carry out his occupation, which was sedentary and did not require any significant physical activity.  Also, in the Veteran's 2007 hearing, he indicated that he had been a driver for a car dealership in 2006. 

In light of all of the evidence, the Board finds that prior to November 1, 2002, the Veteran's service-connected disabilities did not preclude him from obtaining and retaining all forms of substantially gainful employment.  While the Veteran may not have been working at times between 1993 and November 2002, as reflected in part by a January 1994 letter from him, unemployment and unemployability are not synonymous, and VA's TDIU criteria differ from those used by Social Security Administration, from whom it has been reported that he was awarded disability.  The Veteran had advised Social Security Administration in January 1991 that he was disabled due to a combination of disabilities, some service-connected and others not.  Among them were nonservice-connected spinal arthritis, right upper extremity nerve damage, right eye corneal occlusion, and emphysema.  The Veteran has very significant education and occupational experience, including in sedentary employment, which shows that prior to November 1, 2002, for VA compensation purposes, his service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and work experience.  Sedentary occupations were not precluded by his service-connected disabilities.  

The Board finds that there is no prejudice to the Veteran in denying this TDIU claim without first remanding it to the RO for the RO to consider it in light of the increased ratings granted herein, as the Veteran had already met the schedular criteria for TDIU consideration and the grant of additional compensation for orthopedic disabilities makes no difference since the evidence shows that the Veteran was not precluded from sedentary employment by his service-connected disabilities prior to November 1, 2002, and the RO had already considered the evidence of increased left knee impairment.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his more than 3 years of honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to an effective date prior to February 2, 1993 for the grant of service connection for right and left knee arthritis is denied. 

Entitlement to a rating in excess of 10 percent for residuals of a left elbow injury due to pain and limitation of motion from February 2, 1993 is denied.

Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left ulnar nerve, residual of a left elbow injury from February 2, 1993 is denied.

Entitlement to a rating in excess of 30 percent for the residuals of a right thigh laceration involving muscle groups XIV and XV is denied. 

Entitlement to a rating in excess of 10 percent for right knee disability status post total knee arthroplasty from February 2, 1993 to August 15, 2000, in excess of 30 percent from October 1, 2001 to June 21, 2012, and in excess of 60 percent from June 21, 2012 is denied.

Entitlement to a rating in excess of 10 percent for left knee limitation of motion from February 2, 1993 to August 15, 2000, in excess of 30 percent for postoperative residuals of a right knee total arthroplasty from October 1, 2001 to June 21, 2012, and in excess of 60 percent for it from June 21, 2012 is denied.  

Entitlement to a 10 percent rating, but not higher, for removal of left knee semilunar cartilage, is granted, but only from August 24, 1993 to September 4, 2001, and subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a 10 percent rating, but not higher, for left knee instability is granted from August 6, 2001 to September 4, 2001, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a TDIU prior to November 1, 2002 is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


